Name: Commission Regulation (EEC) No 1167/86 of 21 April 1986 on the supply of various lots of butteroil as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 106/ 14 23 . 4 . 86Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1167/86 of 21 April 1986 on the supply of various lots of butteroil as food aid tonnes of butteroil to be supplied fob, cif or free at desti ­ nation ; Whereas , therefore, supply should be effected in accor ­ dance with the rules laid down in Commission Regula ­ tion (EEC) No 1354/83 of 17 May 1983 laying down general rules for the mobilization and supply of skim ­ med-milk powder, butter and butteroil as food aid (7), as last amended by Regulation (EEC) No 3826/85 (s) ; whereas, in particular, the periods and terms for supply and the procedure to be used to determine the costs arising therefrom should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Management Commitee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3331 /82 of 3 December 1982 on food-aid policy and food-aid management and amending Regulation (EEC) No 2750/75 ('), and in particular Article 3 ( 1 ), first subpara ­ graph , Having regard to Council Regulation (EEC) No 1278 /84 of 7 May 1984 laying down implementing rules for 1984 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (2), Having regard to Council Regulation (EEC) No 457/85 of 19 February laying down implementing rules for 1985 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management ( 5), Having regard to Council Regulation (EEC) No 232/86 of 27 January 1986 laying down implementing rules for 1986 for Regulation (EEC) No 3331 /82 on food-aid policy and food-aid management (4), Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (2), as last amended by Regula ­ tion (EEC) No 3768/85 (6), and in particular Article 6 (7) thereof, Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 675 HAS ADOPTED THIS REGULATION : Article 1 The intervention agencies shall , in accordance with the provisions of Regulation (EEC) No 1354/83 , supply butteroil as food aid on the special terms set out in the Annex . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 21 April 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 352, 14 . 12 . 1981 , p. 1 . (2) OJ No L 124, 11 . 5 . 1984, p. 1 . (3) OJ No L 54, 23 . 2 . 1985, p. 1 . 0 OJ No L 29 , 4 . 2 . 1986, p. 3 . 0 OJ No L 148 , 28 . 6 . 1986, p. 13 . (6) OJ No L 362, 31 . 12 . 1985, p. 8 . 0 OJ No L 142, 1 . 6 . 1983 , p . 1 . 8 OJ No L 371 , 31 . 12 . 1985, p . 1 . 23 . 4 . 86 Official Journal of the European Communities No L 106/ 15 ANNEX Notice of invitation to tender (') Description of the lot A 1 . Programme : (a) legal basis (b) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2) (') 6 . Total quantity 7 . Origin of the butteroil 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the packaging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous 1986 Council Regulation (EEC) No 232/86 Commission Decision of 26 April 1982 WFP Morocco fob 240 tonnes To be manufactured from intervention butter German 5 kg 'MAROC 2592 / ACTION DU PROGRAMME ALIMENTAIRE MONDIAL / CASABLANCA' Before 30 June 1986 12 May 1986 Before 15 July 1986 26 May 1986 (4) No L 106/ 16 Official Journal of the European Communities 23 . 4 . 86 Description of the lot B 1 . Programme : (a) legal basis (b) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient 6 . Total quantity 7 . Origin of the butteroil 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the packaging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous 1985 Council Regulation (EEC) No 457/85 Commission Decision of 15 November 1985 | Guyana fob Ruys &amp; Co, Antwerpen , Attn . M. Verbeek Tel : 03/233.87.90  Telex : 72255 RUYS 185 tonnes To manufacture from intervention butter Belgian n 'TO GUYANA' Before 30 June 1986 12 May 1986 Before 15 July 1986 26 May 1986 (4) 23 . 4 . 86 Official Journal of the European Communities No L 106/ 17 Description of the lot C 1 . Programme : (a) legal basis (b) purpose 2 . Recipient 3 . Country of destination 4. Stage and place of delivery 5 . Representative of the recipient 6 . Total quantity 7 . Origin of the butteroil 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the packaging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous 1985 Council Regulation (EEC) No 457/85 Commission Decision of 23 October 1985 ( Jamaicai fob Ambassade de JamaÃ ¯que  Rue de la Loi 83-85 1040 Brussels (Tel . 02/230 11 70) 100 tonnes To be manufactured from intervention butter Belgian 5 kilograms TO JAMAICA' Before 31 May 1986 The costs of supply are determined by the Belgian intervention agency in accordance with Article 15 of Regulation (EEC) No 1 345/83 (4) No L 106/ 18 Official Journal of the European Communities 23 . 4 . 86 Description of the lot D 1 . Programme : (a) legal basis (b) purpose 2 . Recipient 3 . Country of destination 4. Stage and place of delivery 5 . Representative of the recipient 6 . Total quantity 7 . Origin of the butteroil 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the packaging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : (a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous 1984 Council Regulation (EEC) No 1278/84 Commission Decision of 25 October 1984 Sudan via Delegation (4) Sudan fob Ambassade de la Republique du Soudan , 124, Av. F. Roosevelt , 1050 Brussels Tel : 647 94 94 50 tonnes To be manufactured from intervention butter German 5 Kilograms 'TO THE SUDAN / VIA PORT SUDAN ' Before 15 June 1986 The costs of supply are determined by the German intervention agency in accor ­ dance with Article 15 of Regulation (EEC) No 1345/83 23 . 4 . 86 Official Journal of the European Communities No L 106/ 19 Description of the lot E 1 . Programme : (a ) legal basis (b) purpose 2 . Recipient 3 . Country of destination 4 . Stage and place of delivery 5 . Representative of the recipient ( 2) ( !) 6 . Total quantity 7 . Origin of the skimmed milk powder 8 . Intervention agency holding the stocks 9 . Specific characteristics 10 . Packaging 11 . Supplementary markings on the packaging 12 . Shipment period 13 . Closing date for the submission of tenders 14 . In the case of a second invitation to tender pursuant to Article 14 (2) of Regulation (EEC) No 1354/83 : ( a) shipment period (b) closing date for the submission of tenders 15 . Miscellaneous 1985 Council Regulation (EEC) No 457/85 Commission Decision of 6 May 1985 WFP Tanzania fob 100 tonnes To manufacture from intervention butter Irish 5 kg (7 ) A red spot of at least 10 cm diameter and : TANZANIA 0224702 / ACTION OF THE WORLD FOOD PROGRAMME / DAR ES SALAAM' Before 31 May 1986 The costs of supply are determined by the Irish intervention agency in accordance with Article 15 of Regulation (EEC) No 1 354/83 f) ( 6) 23 . 4 . 86No L 106/20 Official Journal of the European Communities Notes (') This Annex, together with the notice published in Official Journal of the European Communities No C 208 of 4 August 1983 , page 9 , takes the place of an invitation to tender. (2) See list published in the Official Journal of the European Communities No C 2.29 of 26 August 1983 page 2 . (') The successful tenderer shall contact the recipient as soon as possible in order to determine the necessary shipping documents . (4) Commission delegate to be contacted by the successful tenderer : See list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4 . Veterinary certificate issued by an official entity stating that the product derives from healthy animals , was processed under excellent sanitary conditions which are supervised by qualified tech ­ nical personnel and that the area of production of raw milk had not registered Foot-and Mouth disease . (6) The successful tenderer shall shall forward to the recipient, at the time of delivery, a health certifi ­ cate . Q To be delivered on standard pallets (40 cartons each pallet) wrapped in plastic shrinked cover. (8) In new bunged metal drums , coated inside with food can varnish or having been subject to a procedure giving equivalent guarantees, of 190 to 200 kg (to be indicated in the tender) net weight, fully filled and hermetically sealed in an atmosphere of nitrogen . The drums should be strong enough to withstand a long sea journey. Their composition must not be such as to be harmful to human health or to cause a change in the colour, taste or odour of thier contents . Each drum must be fully leakproof.